

Exhibit 10.2
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made as of September 19,
2011 (the “Effective Date”), by and between Neurologix, Inc., a Delaware
corporation (together with its successors and assigns, the “Company”), and
Andrew I. Koven (“Executive”).
 
RECITALS
 
WHEREAS, the Company desires to employ Executive and have him serve as, and
Executive desires to be employed by the Company and to serve as, the Company’s
President and Chief Administrative Officer and as a Member of the Board of
Directors of the Company (the “Board”).
 
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and conditions herein, and other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties hereby agree as
follows:
 
AGREEMENT
 
1.           Employment and Term.  The Company hereby agrees to employ
Executive, and Executive hereby accepts employment by the Company, on the terms
and conditions hereinafter set forth.  Executive’s  term of employment by the
Company under this Agreement (the “Term”) shall commence on the Effective Date
and end on the fifth (5th) anniversary thereof, subject to automatic renewal of
the Term for additional one-year periods unless either the Company or Executive
gives the other party 120 days’ advance written notice of intent not to renew
the Term.  Notwithstanding any of the foregoing, the Term may be terminated
earlier in accordance with Section 5 of this Agreement.  The Company
acknowledges that Executive shall work part-time and outside of the office until
October 3, 2011.
 
2.            Position, Duties and Responsibilities, Location and Commuting.
 
2.1           Position and Duties.  During the Term, the Company shall employ
Executive as President and Chief Administrative Officer of the Company and
Executive shall serve as a member of the Board.  Executive shall perform such
duties as may be assigned to him from time to time by the Chief Executive
Officer, and shall also have such other duties, powers and authority as are
commensurate with his position as President and Chief Administrative Officer and
a member of the Board of a biotechnology company.  Executive shall report to the
Chief Executive Officer of the Company.
 
 
-1-

--------------------------------------------------------------------------------

 

2.2           Exclusive Services and Efforts.  Executive agrees to devote his
efforts, energies, and skill to the discharge of the duties and responsibilities
attributable to his position and, except as set forth herein, agrees to devote
substantially all of his professional time and attention to the business and
affairs of the Company.  It is expressly understood and agreed that, during the
Term, Executive will not be employed by, render services to, or represent, any
other Person engaged in a business of a similar nature or in competition with
the Company without the prior written consent of the Company.  Executive also
agrees that he shall not take personal advantage of any business opportunities
which arise during his employment hereunder and which in his good faith judgment
may benefit the Company and are within the scope of the Company’s then business
or natural extension thereof without the consent of the Company; provided,
however, that the foregoing restrictions shall not apply to future employment
opportunities that commence following the termination of Executive’s employment
with the Company.  Notwithstanding the foregoing, Executive shall be entitled to
engage in (a) in addition to serving on the Board, service on the board of
directors of one for-profit company, business or trade organization at anytime
during the Term, provided, that, he shall not serve on the board of any entity
that materially competes with the Company and provided further that Executive
shall provide the Company prior written notice of his intent to join any such
board, (b) service on the board of directors of not-for-profit
organizations, (c) other charitable activities and community affairs and (d)
management of his personal and family investments and affairs, in each case to
the extent such activities do not, either individually or in the aggregate,
materially interfere with the performance of his duties and responsibilities to
the Company.
 
2.3           Compliance with Company Policies.  To the extent not inconsistent
with the terms and conditions of this Agreement and with due regard for his
position, Executive shall be subject to the Bylaws, policies, practices,
procedures and rules of the Company, including those policies and procedures set
forth in the Company’s Code of Conduct and Ethics, but in no event shall
anything in such documents be construed to expand the definition of Cause
hereunder.
 
2.4           Location of Employment and Commuting.  Executive’s principal
office, and principal place of employment, shall be at the Company’s offices in
Fort Lee, New Jersey.  It is understood that Executive may commute each week to
the Company from his East Hampton, NY home and sporadically at other times.  The
Company shall reimburse Executive for the cost of commuting (which costs shall
not exceed the cost of first class commercial airfare).  The Company shall
reimburse Executive’s monthly leasing costs with respect to a car valued up to
$75,000 and all costs related thereto (including, without limitation, gas,
maintenance, and insurance).  The Company shall also pay to Executive an
additional amount in cash such that the net amount retained by Executive on such
additional amount, after reduction for any federal state and local income or
employment taxes on such additional amount, shall be equal to the federal, state
and local income or employment taxes owed on any reimbursements, costs and
allowances provided for in this Section 2.4.
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.           Compensation.
 
3.1           Base Salary.  Beginning on the Effective Date, the Company shall
pay to Executive a weekly salary of $455 per week.  Commencing on the date of
the closing of the first tranche of any new funding of equity raised for the
Company in which at least a portion of the capital is contributed by investors
other than the current senior note holders (an “Equity Raise”, and the first
closing of the first tranche of the first Equity Raise, the “Initial Equity
Funding”), the Company shall pay to Executive a salary at an annualized rate of
$425,000 (the “Base Salary”).  Thereafter, the Compensation Committee of the
Board (the “Committee”) shall consider increases in Base Salary for subsequent
years in connection with performance and a review of compensation provided at
peer companies, which companies shall be subject to review on a continuing basis
(the “Peer Group”), taking into account Company and individual performance
objectives; provided, however, that Base Salary shall be increased as of each
anniversary of the date of the Initial Equity Funding by a minimum of the lesser
of five percent (5%) or the annual increase in the Federal Consumer Price
Index.  Executive’s Base Salary shall not be decreased (including after any
increases pursuant to this Section 3.1) without Executive’s written consent.
 
3.2            Sign On Option Grant. On the Effective Date, the Committee shall
grant Executive an option (the “Sign On Option Grant”) to purchase 9,106,709
shares of common stock of the Company (the common stock of the Company is
hereafter referred to as a “Share” or the “Shares”), which is intended to equal
to four percent (4%) of Shares outstanding on the date of grant on a “fully
diluted basis” (as defined in Section 3.3 below) assuming cumulative Equity
Raises (a “Cumulative Equity Raise”) of $40,000,000 at a per Share price equal
to the Fair Market Value (as defined in the Option Agreement) of a Share on the
Effective Date.  The Sign On Option Grant shall be granted pursuant to the
Stand-Alone Option Agreement attached hereto as Exhibit A (the “Option
Agreement”) and the terms and conditions set forth therein.
 
3.3           Equity Raise Grant.  In the event that the cumulative Equity Raise
of the Initial Equity Funding and the closing(s) of all equity funding for the
Company that is part of the same offering to potential investors as the Initial
Equity Funding (collectively, the “First Offering”) equals at least $40,000,000
(the “First Offering Threshold”), Executive shall be granted an additional
non-discounted option under the Company’s 2000 Stock Option Plan (the “Option
Plan”) to purchase 0.4% of fully diluted Shares outstanding immediately
following the close of the portion of the First Offering that is at or exceeds
the First Offering Threshold, with fully diluted Shares to be measured
immediately following such closing (the “Additional Equity Raise Option”).  For
purposes of this Agreement, “fully diluted” or “on a fully diluted basis” refers
to the number of Shares that would be outstanding assuming (a) the exercise of
all outstanding warrants and stock options (whether or not vested), (b) the
exercise of the conversion privilege of all convertible preferred shares
(including the conversion of all accrued and unpaid dividends), and (c) the
conversion of the principal and interest due at maturity on the outstanding
senior notes, assuming for purposes of this definition that such principal and
interest are converted into Shares at a per Share price equal to the Fair Market
Value of a Share on the date of grant; provided, however, that the senior note
anti-dilution adjustment referenced in clause (c) shall not be made once the
Cumulative Equity Raise reaches the Anti-Dilution Cap (as hereinafter
defined).  The terms of the Additional Equity Raise Option shall have the same
terms as the Sign On Option Grant (including, without limitation, retroactive
vesting beginning as of the Effective Date), except Section 4(c) of the Option
Agreement shall not apply.
 
 
-3-

--------------------------------------------------------------------------------

 

3.4           Annual Cash Bonus.  For 2011, Executive shall have an annual cash
bonus opportunity of up to $125,000, contingent upon achieving certain
performance target(s) as determined by the Committee.  For 2012 and subsequent
calendar years, Executive shall have an annual target cash bonus opportunity of
up to one year’s Base Salary with a minimum guaranteed annual cash bonus of
twenty-five percent (25%) of one year’s Base Salary.  The Committee shall award
Executive’s annual cash bonus based on an evaluation of performance and Peer
Group compensation practices, taking into account Company and individual
performance objectives; provided, however, that for 2012, the annual cash bonus
payable to Executive shall be no less than $425,000.  In its sole discretion,
the Committee may award an annual cash bonus in excess of the annual cash bonus
opportunity.  Notwithstanding the foregoing, the Committee may grant a special
bonus at any time.  Annual cash bonuses shall be deemed “earned” if Executive is
employed on the last day of the applicable year and shall be paid no later than
March 15th of the calendar year immediately following the applicable year to
which the annual bonus relates.
 
3.5           Annual Option Grants.  Executive shall be eligible to participate
in and receive annual grants of options under the Option Plan.  Any such annual
grants shall be awarded at the Company’s discretion based on the Committee’s
evaluation of performance and Peer Group compensation practices, taking into
account Company and individual performance objectives.  The Company shall
provide an equity pool (the “Equity Pool”) equal to sixteen percent (16%) of the
total outstanding equity of the Company, which shall be calculated in the same
manner as the Sign On Option Grant and which shall consist of (i) the Sign On
Option Grant, (ii) the “Sign On Option Grant” to be issued to Adrian Adams, as
such term is defined in the Executive Employment Agreement between the Company
and Adrian Adams, and (iii) any options granted on or following the Effective
Date to officers, management and consultants of the Company.  In order to
effectuate the creation of the Equity Pool, the Company shall take all
reasonable and necessary steps to amend the Option Plan, including obtaining any
requisite shareholder approval, to increase the number of Shares available for
grant under the Option Plan such that six percent (6%) of the total outstanding
equity of the Company, which shall be calculated in the same manner as the Sign
On Option Grant, shall be reserved for grant, on or following the Effective
Date, to officers, management and consultants of the Company.  In its sole
discretion, the Committee may grant additional options to Executive in future
years.
 
3.6           Anti-Dilution Option Grants. In the event the Company completes
any Equity Raise where immediately thereafter the Cumulative Equity Raise is
above $40,000,000 (a “Subsequent Equity Raise”) and if the Cumulative Equity
Raise prior to such Subsequent Equity Raise is less than the Anti-Dilution Cap,
the Committee shall grant Executive an additional (non-discounted) option (an
“Anti-Dilution Option”) under the Option Plan to purchase a number of Shares
such that, immediately following such grant, the percentage of the Adjusted
Outstanding Equity (as hereinafter defined) of the Company, on a fully diluted
basis, represented by Executive’s aggregate options and any Shares acquired
pursuant to Executive’s exercise of options, is equal to the fully diluted
percentage of the Company’s outstanding equity represented by Executive’s
aggregate options and any Shares acquired pursuant to Executive’s exercise of
options as calculated immediately before the Subsequent Equity Raise, which in
no event shall be less than (i) 4.0% of the Company on a fully diluted basis if
the First Offering Threshold is not achieved or (ii) 4.4% of the Company on a
fully diluted basis if the First Offering Threshold has been achieved.  As used
herein, “Adjusted Outstanding Equity” means outstanding equity, as adjusted by
disregarding any equity raised in the Subsequent Equity Raise to the extent it
caused the Company’s Cumulative Equity Raise to exceed the Anti-Dilution
Cap.  As used herein, the “Anti-Dilution Cap” means $50,000,000 except in the
following circumstance: if (a) senior noteholders do not convert their notes
concurrently with or prior to the Subsequent Equity Raise, (b) the Cumulative
Equity Raise exceeds $50,000,000, and (c) a portion of the equity raised in the
Subsequent Equity Raise (but only to the extent such portion causes the
Cumulative Equity Raise to exceed $50,000,000) is applied to the repayment of
senior notes (such portion, the “Note Retirement Amount”), then the
Anti-Dilution Cap is the lesser of (A) $50,000,000 plus the Note Retirement
Amount, or (B) $60,000,000.  The terms of any Anti-Dilution Option will be
identical to the terms of the Sign On Option Grant (including, without
limitation, retroactive vesting beginning as of the Effective Date), except
Section 4(c) of the Option Agreement shall not apply.
 
 
-4-

--------------------------------------------------------------------------------

 
 
3.7           Compensation as a Member of the Board.  Executive shall not be
eligible for equity or cash compensation for his service as a member of the
Board during the Term.
 
4.            Employee Benefits and Perquisites.
 
4.1           Benefits.  Executive shall be entitled to participate in such
health, group insurance, welfare, pension, and other employee benefit plans,
programs and arrangements as are made generally available from time to time to
senior executives of the Company (which shall include customary health, life
insurance and disability plans), such participation in each case to be on terms
and conditions no less favorable to Executive than to other senior executives of
the Company generally, subject to alternative reimbursable arrangements in the
event that Executive elects to remain on his prior employer’s health plan.
 
4.2            Fringe Benefits, Perquisites and Paid Time Off.  During the Term,
Executive shall be entitled to participate in all fringe benefits and
perquisites made available to other senior executives of the Company, such
participation to be at levels, and on terms and conditions, that are
commensurate with his position and responsibilities at the Company and that are
no less favorable than those applicable to other senior executives of the
Company.  In addition, Executive shall be eligible for up to thirty (30) days of
paid time off (“PTO”) per calendar year in accordance with the Company’s
vacation and PTO policy, inclusive of vacation days and sick days and excluding
standard paid Company holidays, in the same manner as PTO days for employees of
the Company generally accrue.  Except as provided in Section 5.1(e)(ii)(B)
below, up to five (5) unused PTO days may be carried over to the following
calendar year.
 
4.3           Reimbursement of Expenses.  The Company shall reimburse Executive
for all reasonable business and travel expenses (including first class airplane
travel) incurred in the performance of his job duties and the promotion of the
Company’s business, promptly upon presentation of appropriate supporting
documentation and otherwise in accordance with the expense reimbursement policy
of the Company.
 
4.4           Attorneys’ Fees.  The Company shall pay promptly upon presentation
of appropriate supporting documentation, for all reasonable attorneys’ fees
incurred by Executive in connection with the negotiation and execution of this
Agreement and the Option Agreement, but in no event shall such reimbursement
exceed $15,000.
 
 
-5-

--------------------------------------------------------------------------------

 
 
5.           Termination; Change in Control.
 
5.1           General.  The Company may terminate Executive’s employment for any
reason or no reason, and Executive may terminate his employment for any reason
or no reason, in either case subject only to the terms of this Agreement;
provided, however, that Executive is required to provide to the Company at least
thirty (30) days’ written notice of intent to voluntarily terminate employment
for any reason. In the event of the termination of Executive’s employment
hereunder for any reason, he shall promptly resign from the Board, any other
board or committee, and any other position he then holds that is affiliated with
the Company or that he was holding at the request of the Company of any of its
affiliates.  For purposes of this Agreement, the following terms have the
following meanings:
 
(a)           “Accrued Benefits” shall mean: (i) accrued but unpaid Base Salary
through the Termination Date (as defined herein), payable within thirty (30)
days following the Termination Date; (ii) any annual cash bonus earned but
unpaid with respect to the year preceding the year in which the Termination Date
occurs, payable in accordance with Section 3.4 above; (iii) except in the case
of a termination for Good Reason or without Cause within two (2) years following
or six (6) months prior to (and in contemplation of) a Change in Control, or a
termination for Cause, a pro-rated annual cash bonus based on actual results of
the Company and, if applicable, Executive, against the pre-established
performance goals for the year in which the Termination Date occurs, payable the
later of (A) when bonuses are paid to other executives of the Company in the
year following the year of the Termination Date or (B) the first business day
following the six (6) month anniversary of the Termination Date; (iv)
reimbursement for any unreimbursed business expenses incurred through the
Termination Date and any expenses incurred through the Termination Date under
Section 2.4 above (including any related tax gross-up payments), payable within
thirty (30) days following the Termination Date; (v) accrued but unused PTO days
for the year in which the Termination Date occurs and up to five (5) unused PTO
days that were carried over from the prior year of employment, payable within
thirty (30) days following the Termination Date; and (vi) all other payments,
benefits or fringe benefits to which Executive shall be entitled as of the
Termination Date under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant.
 
(b)           “Cause” shall mean: (i) Executive’s refusal to perform, or
repeated failure to undertake good faith efforts to perform, the duties or
responsibilities reasonably assigned to Executive by the Board, after written
notice from the Company to Executive thereof; (ii) Executive’s engagement in
willful gross misconduct or willful gross neglect that results in material
economic or reputational harm to the Company in the course of carrying out his
duties; (iii) Executive’s conviction of or plea of guilty or nolo contendere to
a felony or a crime involving moral turpitude; or (iv) a material breach by
Executive of Section 2.2, Section 8 or Exhibit C of this Agreement, which, if
curable, is not cured within ten (10) days after Executive’s receipt of written
notice thereof from the Company.
 
 
-6-

--------------------------------------------------------------------------------

 

(c)           “Good Reason” shall mean any of the following that (i) has not
been approved in writing in advance by Executive or (ii) if curable, is not
cured within ten (10) business days after the Company’s receipt of written
notice thereof from Executive: (A) a diminution of Executive’s titles (including
Board membership), duties, responsibilities or authorities as set forth in this
Agreement or Executive being required to report to another person other than the
Chief Executive Officer of the Company; (B) reduction in Executive’s Base Salary
or annual cash bonus opportunity or failure to pay earned compensation; (C)
relocation of the Company’s offices other than to the metropolitan New York City
area; (D) a Change in Control; or (E) a material breach by the Company of this
Agreement or any equity award agreement.
 
(d)           “Change in Control” shall have the same meaning as provided in the
Option Plan in effect as of the Effective Date.
 
(e)           “Change in Control Severance Payments” shall mean (i) a pro-rated
annual cash bonus for the year in which the Termination Date occurs (calculated
based on the annual target cash bonus opportunity for the year of termination),
payable the later of (A) when bonuses are paid to other executives of the
Company in the year following the year of the Termination Date or (B) the first
business day following the six (6) month anniversary of the Termination Date;
(ii) a lump sum cash payment, payable on the first business day following the
six (6) month anniversary of the Termination Date, equal to (A) three (3) times
the sum of the following: (x) one year’s Base Salary at the annualized rate then
in effect (or the rate that should be in effect but for any Base Salary
diminution), and (y) the greater of the annual target cash bonus opportunity or
the highest actual annual cash bonus paid during the three (3) preceding
completed years; plus (B) in addition to the accrued but unused PTO days paid in
accordance with Section 5.1(a)(v) above, any additional PTO days for years prior
to the Termination Date that have been accrued but unused by Executive; (iii)
Medical Payment Amounts payable each month and continuing until the earlier of
thirty-six (36) months following the Termination Date or the date on which
Executive becomes employed by a third party and becomes eligible to participate
in such third party’s group health plan; and (iv) to the extent permissible
under applicable law and under any insurance policy insuring the Company’s
health plan (if any), access to continued coverage under the Company’s health
plan with the full cost payable by Executive for a period of up to thirty-six
(36) months commencing on the first day of the month following the Termination
Date.
 
(f)           “Disability” shall mean that Executive has been unable, with or
without reasonable accommodation and due to physical or mental incapacity, to
substantially perform his duties and responsibilities hereunder for 120
consecutive days.
 
(g)           “Medical Payment Amounts” shall mean an amount, payable on a
monthly basis commencing on the first day of the month following the Termination
Date, equal to (i) the monthly amount of the Consolidated Omnibus Budget
Reconciliation Act continuation coverage premium for such month under the
Company’s group medical plans for executives of the Company less the monthly
amount of Executive’s portion of the premium for such month as if Executive was
still an active employee, plus (ii) a tax gross-up payment so Executive shall
have no after-tax consequences with respect to the monthly amount described in
clause (i) or the related tax gross-up; provided, however, that any Medical
Payment Amounts payable before the six (6) month anniversary of the Termination
Date shall not be paid to Executive on a monthly basis but shall be paid in a
lump sum cash payment on the first business day following the six (6) month
anniversary of the Termination Date.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(h)           “Severance Payments” shall mean (i) a lump sum cash payment,
payable on first business day following the six (6) month anniversary of the
Termination Date, equal to two (2) times the sum of the following: (x) one
year’s Base Salary at the annualized rate then in effect (or the rate that
should be in effect but for any Base Salary diminution), and (y) the greater of
(I) the annual target cash bonus opportunity for the year of termination or (II)
the average annual cash bonus for the three (3) preceding completed years
(provided, however, that if Executive has not been employed for at least three
(3) years in which an annual cash bonus was paid, such calculation will assume
that an annual cash bonus equal to the annual cash bonus opportunity was paid in
the missing years, and if the Termination Date occurs during the first six (6)
months of the Company’s fiscal year, the prior year’s annual cash bonus shall be
disregarded if it was lower than the average of the other two preceding years);
(ii) Medical Payment Amounts payable each month and continuing until the earlier
of twenty-four (24) months following the Termination Date or the date on which
Executive becomes employed by a third party and becomes eligible to participate
in such third party’s group health plan; and (iii) to the extent permissible
under applicable law and under any insurance policy insuring the Company’s
health plan (if any), access to continued coverage under the Company’s health
plan with the full cost payable by Executive for a period of up to twenty-four
(24) months commencing on the first day of the month following the Termination
Date.
 
(i)           “Termination Date” shall mean the date on which Executive’s
employment hereunder terminates in accordance with this Agreement (which, in the
case of a notice of non-renewal of the Term in accordance with Section 1 hereof,
shall mean the date on which the Term expires).
 
5.2           Termination for Cause or Termination by Executive without Good
Reason.  In the event that Executive’s employment hereunder is terminated by the
Company for Cause or by Executive without Good Reason, which shall include a
non-renewal of the Term by Executive, Executive shall be entitled to receive the
Accrued Benefits.
 
5.3           Termination Without Cause or Termination by Executive for Good
Reason.  In the event that Executive’s employment hereunder is terminated by the
Company without Cause (other than due to a non-renewal of the Term by the
Company) or by Executive for Good Reason, Executive shall be entitled to receive
the Accrued Benefits, the accelerated vesting and exercise benefits of equity
awards described in Section 5.9, and the Severance Payments.  In the event that
Executive’s employment hereunder is terminated by the Company without Cause due
to a non-renewal of the Term by the Company, Executive shall be entitled to
receive the Accrued Benefits and the accelerated vesting and exercise benefits
of equity awards described in Section 5.9 but shall not be entitled to receive
the Severance Payments.
 
5.4           Termination Without Cause or Termination by Executive for Good
Reason Due to a Change in Control.  In the event that Executive’s employment
hereunder is terminated by the Company without Cause or by Executive for Good
Reason within two (2) years following, or six (6) months prior to (and due to) a
Change in Control, Executive shall receive the benefits described in the first
sentence of Section 5.3, except that Executive shall receive the Change in
Control Severance Payments in lieu of the Severance Payments.
 
-8-

--------------------------------------------------------------------------------

 
 
5.5           Termination Due to Death or Disability.  In the event that
Executive’s employment hereunder is terminated due to Executive’s death or
Disability, Executive shall receive the Accrued Benefits and the accelerated
vesting and exercise benefits of equity awards described in Section 5.9.
 
5.6           Release.  Payment of the Severance Payments or the Change in
Control Severance Payments shall be conditioned upon the execution,
non-revocation and delivery of a mutual general release of claims by Executive
and the Company in substantially the form attached hereto as Exhibit B, within
sixty (60) days following the Termination Date.
 
5.7           Return of Company Property.  Upon termination of Executive’s
employment for any reason or under any circumstances, Executive shall promptly
return any and all of the property of the Company and any affiliates (including,
without limitation, all computers, keys, credit cards, identification tags,
documents, data, confidential information (as hereinafter defined), work product
and other proprietary materials), and other materials.  Executive may retain
Executive’s rolodex and similar address books provided that such items only
include contact information.
 
5.8           Post-Termination Reasonable Cooperation.  Executive agrees and
covenants that, following the Term, he shall, to the extent reasonably requested
by the Company, cooperate in good faith with the Company to assist the Company
in the pursuit or defense of (except if Executive is adverse with respect to)
any claim, administrative charge, or cause of action by or against the Company
as to which Executive, by virtue of his employment with the Company or service
on the Board or any other position that Executive holds that is affiliated with
or was held at the request of the Company or its affiliates, has relevant
knowledge or information, including by acting as the Company’s representative in
any such proceeding and, without the necessity of a subpoena, providing truthful
testimony in any jurisdiction or forum. The Company shall reimburse Executive
for his reasonable out-of-pocket expenses incurred in compliance with this
Section 5.8, including any reasonable travel expenses and reasonable attorneys’
fees incurred by Executive.  The Company shall use reasonable business efforts
to provide Executive with reasonable advance written notice of its need for the
Executive’s reasonable cooperation and shall attempt to coordinate with
Executive the time and place at which Executive’s reasonable cooperation shall
be provided with the goal of minimizing the impact of such reasonable
cooperation on any other material pre-scheduled business commitment that
Executive may have.  Executive’s cooperation described in this Section 5.8 shall
be subject to the maintenance of the indemnification and D&O insurance policy
provided under Sections 6.1 and 6.2.
 
5.9           Special Provisions Applicable to Equity Awards.   The Sign On
Option Grant shall be governed by the terms and conditions of the Option
Agreement, including any provisions therein with respect to vesting and
forfeiture upon a Change in Control or termination of employment.  With respect
to any future equity awards, including, without limitation, any Anti-Dilution
Option and/or Additional Equity Raise Option, granted to Executive pursuant to
this Agreement or otherwise other than the Sign On Option Grant (“Subsequent
Equity Grants”), the agreements evidencing any Subsequent Equity Grants shall
provide that such grants (a) shall immediately vest in full upon a Change in
Control, and (b) shall immediately vest in full upon, and if such Subsequent
Equity Grants are exercisable equity awards, remain exercisable for a period of
twenty-four (24) months (or such shorter period ending on the award’s expiration
date) following, the termination of Executive’s employment (i) by the Company
without Cause or by Executive for Good Reason, (ii) due to a non-renewal of the
Term by the Company, or (iii) due to Executive’s death or Disability.  The
Subsequent Equity Grants shall comply with, or be exempt from, Section 409A (as
defined herein).
 
 
-9-

--------------------------------------------------------------------------------

 
 
6.           Indemnification.
 
6.1           If Executive is made a party, is threatened to be made a party, or
reasonably anticipates being made a party, to any Proceeding (as hereinafter
defined) by reason of the fact that Executive is or was a director, officer,
shareholder, employee, agent, trustee, consultant or representative of the
Company or any of its affiliates or is or was serving at the request, or in
connection with his service hereunder as a director, officer, shareholder,
employee, agent, trustee, consultant or representative of another Person, or if
any Claim (as hereinafter defined) is made, is threatened to be made, or is
reasonably anticipated to be made, that arises out of or relates to Executive’s
service in any of the foregoing capacities, then Executive shall promptly be
indemnified and held harmless to the fullest extent permitted or authorized by
any Company arrangement, or if greater, by applicable law, against any and all
costs, expenses, liabilities and losses (including, without limitation,
advancement and payment of attorneys’ and other professional fees and charges,
judgments, interest, expenses of investigation, penalties, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement, with such legal
fees advanced to the maximum extent permitted by law) incurred or suffered by
him in connection therewith or in connection with seeking to enforce his rights
under this Section 6.1, and such indemnification shall continue even if
Executive has ceased to be a director, officer, shareholder, employee, agent,
trustee, consultant or representative of the Company or other Person and shall
inure to the benefit of his heirs, executors and administrators.
 
6.2           A directors’ and officers’ liability insurance policy (or
policies) shall be kept in place, during the Term and thereafter until the sixth
(6th) anniversary of the Termination Date, providing coverage to Executive that
is no less favorable to him in any respect than the coverage then being provided
to any other current or former director or officer of the Company.
 
6.3           For purposes of this Agreement, the following terms shall have the
following meanings:  “Affiliate” of a Person shall mean any Person that directly
or indirectly controls, is controlled by, or is under common control with, such
Person; “Claim” shall mean any claim, demand, request, investigation, dispute,
controversy, threat, discovery request, or request for testimony or information;
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, trust, estate, board, committee, agency, body, employee
benefit plan, or other person or entity; and “Proceeding” shall mean any
threatened or actual action, suit or proceeding, whether civil, criminal,
administrative, investigative, appellate, formal, informal or other.
 
7.           Other Tax Matters.
 
7.1           The Company shall withhold all applicable federal, state and local
taxes, social security and workers’ compensation contributions and other amounts
as may be required by law with respect to compensation payable to Executive
pursuant to this Agreement.
 
 
-10-

--------------------------------------------------------------------------------

 
 
7.2           Notwithstanding anything herein to the contrary, this Agreement is
intended to be interpreted and applied so that the payment of the benefits set
forth herein shall either be exempt from, or in the alternative, comply with,
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the published guidance thereunder (“Section 409A”).  A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“nonqualified deferred compensation” under Section 409A unless such termination
is also a “separation from service” within the meaning of Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“Termination Date” or like terms shall mean “separation from
service.”  Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “specified employee” within the meaning of Section 409A, any
payments or arrangements due upon a termination of Executive’s employment under
any arrangement that constitutes a “nonqualified deferral of compensation”
within the meaning of Section 409A and which do not otherwise qualify under the
exemptions under Treas. Regs. Section 1.409A-1 (including without limitation,
the short-term deferral exemption or the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided on the
earlier of (a) the date which is six months after Executive’s “separation from
service” for any reason other than death, or (b) the date of Executive’s
death.  All tax gross-up payments provided under this Agreement or any other
agreement with Executive shall be made or provided by the end of Executive’s
taxable year next following Executive’s taxable year in which Executive remits
the related taxes, in accordance with the requirements of Section 409A.
 
7.3           The Company acknowledges and agrees that if any payment, award,
benefit or distribution (or any acceleration of any payment, award, benefit or
distribution) made or provided to Executive or for Executive's benefit in
connection with this Agreement, or Executive’s employment with the Company or
the termination thereof (the “Payments”) are determined to be subject to the
additional taxes, interest or penalties imposed by Section 409A, or any interest
or penalties with respect to such additional taxes, interest or penalties (such
additional taxes, together with any such interest and penalties, are referred to
collectively as the “Section 409A Tax”), then Executive will be entitled to
receive an additional payment (an “409A Gross-Up Payment”) from the Company such
that the net amount Executive retains after paying any applicable Section 409A
Tax and any federal, state or local income or FICA taxes on such 409A Gross-Up
Payment, shall be equal to the amount the Executive would have received if the
Section 409A Tax were not applicable to the Payments.  Unless otherwise agreed
in writing by Executive and the Company, all determinations of the Section 409A
Tax and 409A Gross-Up Payment, if any, will be made an independent “big four”
accounting firm designated by the Company, and such accounting firm shall be
instructed to provide the Company and Executive with a written opinion of any
determination such accounting firm has been requested to provide.  The Company
shall be responsible for such accounting firm’s fees.  For purposes of
determining the amount of the 409A Gross-Up Payment, if any, Executive will be
deemed to pay federal income tax at the actual marginal rate of federal income
taxation in the calendar year in which the total Payments are made and state and
local income taxes at the actual marginal rate of taxation in the state and
locality of Executive's residence on the date the total Payments are made, net
of the maximum reduction in federal income taxes that could be obtained from
deduction of such state and local taxes.  If the Section 409A Tax is determined
by the Internal Revenue Service, on audit or otherwise, to exceed the amount
taken into account hereunder in calculating the 409A Gross-Up Payment (including
by reason of any payment the existence or amount of which cannot be determined
at the time of the 409A Gross-Up Payment), the Company shall make another 409A
Gross-Up Payment in respect of such excess (plus any interest, penalties or
additions payable by Executive with respect to such excess).  The Company and
Executive shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Section 409A Tax with respect to the total Payments.  The 409A
Gross-Up Payments provided to Executive shall be made no later than the tenth
(10th) business day following the last date the Payments are made but in all
events within the time period specified in Section 7.2 also.
 
 
-11-

--------------------------------------------------------------------------------

 
 
7.4           After any Termination Date, Executive shall have no duties or
responsibilities that are inconsistent with having a “separation from service”
within the meaning of Section 409A as of the Termination Date and,
notwithstanding anything in the Agreement to the contrary, distributions upon
termination of employment of nonqualified deferred compensation may only be made
upon a “separation from service” as determined under Section 409A and such date
shall be the Termination Date for purposes of this Agreement.  Each payment
under this Agreement or otherwise shall be treated as a separate payment for
purposes of Section 409A.  In no event may Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement which
constitutes a “nonqualified deferral of compensation” within the meaning of
Section 409A and to the extent an amount is payable within a time period, the
time during which such amount is paid shall be in the discretion of the Company.
 
7.5           All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A.  To the extent that any reimbursements are taxable to Executive,
such reimbursements shall be paid to Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the related expense
was incurred.  Reimbursements shall not be subject to liquidation or exchange
for another benefit and the amount of such reimbursements that Executive
receives in one taxable year shall not affect the amount of such reimbursements
that Executive receives in any other taxable year.
 
7.6           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment, award, benefit or distribution
(or any acceleration of any payment, award, benefit or distribution) by the
Company to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by Executive with respect to the
excise tax, then Exhibit D attached hereto shall apply.
 
 
-12-

--------------------------------------------------------------------------------

 
 
8.           Confidentiality, Invention Assignment, Non-Competition,
Non-Solicitation, and Non-Disparagement Agreement.  Executive and the Company
agree to be bound by the terms of the Confidentiality, Invention Assignment,
Non-Competition, Non-Solicitation, and Non-Disparagement Agreement, a copy of
which is attached hereto as Exhibit C and incorporated herein by reference (the
“Non-Compete Agreement”).  Except as expressly set forth in this Agreement and
the Non-Compete Agreement, Executive shall be subject to no contractual or
similar restrictions on his right to terminate his employment hereunder or on
his activities after the Termination Date.
 
9.           Notices.  Except as otherwise specifically provided herein, any
notice, consent, demand or other communication to be given under or in
connection with this Agreement shall be in writing and shall be deemed duly
given when delivered personally, when transmitted by facsimile transmission, one
(1) day after being deposited with Federal Express or other nationally
recognized overnight delivery service, or three (3) days after being mailed by
first class mail, charges or postage prepaid, properly addressed, if to the
Company, at its principal office, and, if to Executive, at his address set forth
following his signature below.  Either party may change such address from time
to time by notice to the other.
 
10.           Governing Law; Construction.  This Agreement shall be governed by
and construed and interpreted in accordance with the laws of the State of New
York, without giving effect to any choice of law rules or other conflicting
provision or rule that would cause the laws of any jurisdiction to be
applied.  In furtherance of the foregoing, the internal law of New York will
control the interpretation and construction of this Agreement, even if under
such jurisdiction’s choice of law or conflict of law analysis, the substantive
law of some other jurisdiction would ordinarily apply, except with respect to
Section 11 of this Agreement, which shall be governed by the Federal Arbitration
Act.
 
11.           Arbitration; Waiver of Jury Trial.
 
(a)           With the exception of equitable relief in accordance with Exhibit
C to this Agreement, any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration, in accordance
with the rules of the American Arbitration Association for employment disputes
as then in effect.  For the avoidance of doubt, it is understood and agreed that
this Agreement to arbitrate includes any and all claims and disputes, including,
without limitation, as to arbitrability, with respect to Executive’s employment
with the Company or the termination of such employment, including, without
limitation, any claim for alleged discrimination, harassment or retaliation
under on the basis of race, sex, color, national origin, sexual orientation,
age, religion, creed, marital status, veteran status, alienage, citizenship,
disability or handicap, or any other legally protected status, and any alleged
violation of any federal, state, or other governmental law, statute or
regulation, including, but not limited to, any alleged violation of Title VII of
the Civil Rights Act of 1964, other civil rights statutes including, without
limitation, 42 U.S.C. § 1981, 42 U.S.C. § 1982, and 42 U.S.C. § 1985, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Worker Adjustment and Retraining Notification
Act, the Employee Retirement Income Security Act, the Fair Labor Standards Act,
the Occupational Safety and Health Act, the Immigration Reform and Control Act,
the Sarbanes-Oxley Act, or any state or local law, statute or regulation, as
such statutes, laws and regulations are amended, including, but not limited to,
any claims arising under the New Jersey Constitution, the New Jersey Law Against
Discrimination, the New Jersey Equal Pay Act, the New Jersey Conscientious
Employee Protection Act, the New Jersey Wage Payment Law, the New Jersey State
Wage and Hour Law, the New Jersey Smokers' Rights Law, the New Jersey Family
Leave Act, and any claims arising under the New York State and New York City
Human Rights Laws, the New York Worker Adjustment and Retraining Notification
Act, the New York Labor law, the New York Whistleblower Law, and the New York
Constitution, as such laws have been amended.    Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(b)           The arbitration hearing shall commence within ninety (90) calendar
days after the arbitrator is selected, unless Company and Executive mutually
agree to extend this time period.  The arbitration shall take place in New York,
New York. The arbitrator will have full power to give directions and make such
orders as the arbitrator deems just, and to award all remedies that would be
available in court.  Nonetheless, the arbitrator explicitly shall not have the
authority, power, or right to alter, change, amend, modify, add, or subtract
from any provision of this Agreement except pursuant to Section 20. The
arbitrator shall issue a written decision that sets forth the essential findings
and conclusions upon which the arbitrator’s award or decision is based within
thirty (30) days after the conclusion of the arbitration hearing.  The award
rendered by the arbitrator shall be final and binding (absent fraud or manifest
error), and any arbitration award may be enforced by judgment entered or vacated
in any court of competent jurisdiction.
 
(c)           In the event of any material contest or dispute relating to this
Agreement or the termination of Executive’s employment hereunder, each of the
parties shall bear its own costs and expenses, except that the Company agrees to
promptly reimburse Executive for his costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by Executive in connection with such
contest or dispute in the event Executive prevails, as determined by the
arbitrator if in arbitration, by the court if pursuant to Section 11, or as a
separate arbitration if otherwise.  The amount shall be paid within thirty (30)
days of the award of the arbitration or court, which shall also specify the
amount due.
 
12.           Amendments; Waivers.  This Agreement may not be modified or
amended or terminated except by an instrument in writing, signed by Executive
and a duly-authorized officer of the Company (other than Executive).  By an
instrument in writing similarly executed (and not by any other means), either
party may waive compliance by the other party with any provision of this
Agreement that such other party was or is obligated to comply with or perform;
provided, however, that such waiver shall not operate as a waiver of, or
estoppel with respect to, any other or subsequent failure.  No failure to
exercise and no delay in exercising any right, remedy, or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, or power provided herein or by law
or in equity.  To be effective, any written waiver must specifically refer to
the condition(s) or provision(s) of this Agreement being waived.
 
13.           Inconsistencies.  In the event of any inconsistency between any
provision of this Agreement and any provision of any Company arrangement, the
provisions of this Agreement shall control, unless Executive and the Company
otherwise agree in a writing that expressly refers to the provision of this
Agreement that is being waived.
 
 
-14-

--------------------------------------------------------------------------------

 
 
14.           Assignment.  Except as otherwise specifically provided herein,
neither party shall assign or transfer this Agreement nor any rights hereunder
without the consent of the other party, and any attempted or purported
assignment without such consent shall be void; provided, however, that any
assignment or transfer pursuant to a merger or consolidation, or the sale or
liquidation of all or substantially all of the business and assets of the
Company shall be valid, so long as the assignee or transferee (a) is the
successor to all or substantially all of the business and assets of the Company,
and (b) assumes the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of
law.   Executive’s consent shall not be required for any such transaction.  This
Agreement shall otherwise bind and inure to the benefit of the parties hereto
and their respective successors, penalties, assigns, heirs, legatees, devisees,
executors, administrators and legal representatives.
 
15.           Voluntary Execution; Representations.  Executive acknowledges that
(a) he has consulted with or has had the opportunity to consult with independent
counsel of his own choosing concerning this Agreement and has been advised to do
so by the Company, and (b) he has read and understands this Agreement, is
competent and of sound mind to execute this Agreement, is fully aware of the
legal effect of this Agreement, and has entered into it freely based on his own
judgment and without duress.  Executive represents and covenants that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound and in connection with his employment with
the Company or his service on the Board Executive will not engage in any
unauthorized use of any confidential or proprietary information he may have
obtained in connection with his employment with any other employer.  The Company
represents and warrants that it is fully authorized, by any person or body whose
authorization is required, to enter into this Agreement and to perform its
obligations hereunder.
 
16.           Headings.  The headings of the Sections and subsections contained
in this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement.
 
17.           Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction shall be applied against any party.
 
18.           Beneficiaries/References.  Executive shall be entitled, to the
extent permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following
Executive’s death by giving written notice thereof.  In the event of Executive’s
death or a judicial determination of his incompetence, references in this
Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.
 
19.           Survivorship.  Except as otherwise set forth in this Agreement,
the respective rights and obligations of the parties shall survive any
termination of Executive’s employment.
 
 
-15-

--------------------------------------------------------------------------------

 
 
20.           Severability.  It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction or
arbitrator to be invalid, prohibited, or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
21.           No Mitigation/No Offset.  Executive shall be under no obligation
to seek other employment or to otherwise mitigate the obligations of the Company
under this Agreement, and there shall be no offset against amounts or benefits
due to Executive under this Agreement or otherwise on account of any claim
(other than any preexisting debts then due in accordance with their terms) the
Company may have against him or any remuneration or other benefit earned or
received by Executive after such termination.
 
22.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.  Signatures
delivered by facsimile or PDF shall be effective for all purposes.
 
23.           Entire Agreement.  This Agreement and the agreements described in
the attached Exhibits contain the entire agreement of the parties and supersedes
all prior or contemporaneous negotiations, correspondence, understandings and
agreements between the parties, regarding the subject matter of this Agreement.
 
[Signature Page to Follow]

 
-16-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
parties hereto as of the date first above written.
 

 
NEUROLOGIX, INC.:
           
By:
/s/ Marc Panoff
           
Name: 
Marc Panoff
           
Title:
Chief Financial Officer, Treasurer and Secretary
 

 

 
By:
/s/ Christine Sapan
           
Name: 
Christine Sapan
           
Title:
Executive Vice President, Chief
     
Development Officer
 

 

 
EXECUTIVE:
         
/s/ Andrew I. Koven
         
Name: Andrew I. Koven
         
Address:
 


 
-17-

--------------------------------------------------------------------------------

 
 
 
Exhibit A
 
Neurologix, Inc.
Stand-Alone Stock Option Agreement
 
(Omitted - see Exhibit 10.4)


 
 
 

--------------------------------------------------------------------------------

 
Exhibit B
 
MUTUAL GENERAL RELEASE OF ALL CLAIMS
 
THIS GENERAL RELEASE OF ALL CLAIMS (this “General Release”), dated as of
___________, 20__, is made by and between Andrew I. Koven (the “Executive”) and
Neurologix, Inc. (the “Company”).
 
WHEREAS, the Company and Executive are parties to that certain Executive
Employment Agreement, dated as of September 19, 2011 (the “Employment
Agreement”);
 
WHEREAS, Executive’s employment with the Company has been terminated and
Executive is entitled to receive certain payments and other benefits, as set
forth in Section 5 of the Employment Agreement subject to the execution of this
General Release;
 
WHEREAS, in consideration for Executive’s signing of this General Release, the
Company will provide Executive with such payments and benefits pursuant to
Section 5 of the Employment Agreement and the Company shall release Executive of
claims described herein; and
 
WHEREAS, except as otherwise expressly set forth herein, the parties hereto
intend that this General Release shall effect a full satisfaction and release of
the obligations described herein owed to Executive by the Company and to the
Company by Executive.
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby covenant and agree as follows:

 
 

--------------------------------------------------------------------------------

 

1.           (a)           Executive, for himself, Executive’s spouse, heirs,
administrators, children, representatives, executors, successors, assigns, and
all other individuals and entities claiming through Executive, if any
(collectively, the “Executive Releasers”), does hereby release, waive, and
forever discharge the Company and each of its respective agents, subsidiaries,
parents, affiliates, related organizations, employees, officers, directors,
shareholders, attorneys, successors, and assigns in their capacities as such
(collectively, the “Employer Releasees”) from, and does fully waive any
obligations of Employer Releasees to Executive Releasers for, any and all
liability, actions, charges, causes of action, demands, damages, or claims for
relief, remuneration, sums of money, accounts or expenses (including attorneys’
fees and costs other than claims for such fees and costs that are not released
pursuant to Section 1(b) below) of any kind whatsoever, whether known or unknown
or contingent or absolute, which heretofore has been or which hereafter may be
suffered or sustained, directly or indirectly, by Executive Releasers,
including, without limitation, any obligations of Employer Releasees in
consequence of, arising out of, or in any way relating to: (a) Executive’s
employment with the Company; (b) the termination of Executive’s employment with
the Company; (c) the Employment Agreement, except that Executive’s obligations
shall remain under Section 8 of the Employment Agreement and Exhibit C thereto;
or (d) any events, acts, or omissions occurring on or prior to the date of this
General Release (collectively, “Executive Claims”). The foregoing release,
discharge and waiver includes, but is not limited to, all waivable Executive
Claims and any obligations, liabilities or causes of action arising from such
Executive Claims, under common law including, but not limited to, wrongful or
retaliatory discharge, breach of contract (including but not limited to any
claims under the Employment Agreement other than claims for unpaid severance
benefits, bonus or Base Salary earned thereunder),  libel, slander, defamation
or intentional infliction of emotional distress; and further includes, but is
not limited to, any claims and claims under any federal, state or local statute,
ordinance, or regulation, including, but not limited to, the Age Discrimination
in Employment Act (“ADEA”), Title VII of the Civil Rights Act of 1964, other
civil rights statutes including, without limitation 42 U.S.C. § 1981, 42 U.S.C.
§ 1982, and 42 U.S.C. § 1985, the National Labor Relations Act, the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the Americans with
Disabilities Act of 1990, the Rehabilitation Act of 1973, the Family and Medical
Leave Act, the Sarbanes-Oxley Act, the Occupational Safety and Health Act, the
Immigration Reform and Control Act, the New Jersey Constitution, the New Jersey
Law Against Discrimination, the New Jersey Equal Pay Act, the New Jersey
Conscientious Employee Protection Act, the New Jersey Wage Payment Law, the New
Jersey Millville Dallas Airmotive Plant Job Loss Notification Act, the New
Jersey Smokers' Rights Law, and the New Jersey Family Leave Act, as such laws
have been amended, or the discrimination or employment laws of any state or
municipality, and/or any claims under any express or implied contract which
Executive Releasers may claim existed with Employer Releasees. This also
includes a release of any claims for wrongful discharge and all claims for
alleged physical or personal injury, emotional distress, damages, attorneys or
experts fees, interest and penalties relating to or arising out of Executive’s
employment with the Company or any of its subsidiaries or affiliates or the
termination of that employment, and any claims under the Worker Adjustment and
Retraining Notification Act or any similar law, which requires, among other
things, that advance notice be given of certain work force reductions.
 
  (b)           Notwithstanding anything contained in Section 1(a) above to the
contrary, nothing contained in herein shall constitute a release by any
Executive Releaser of any of his, her or its rights or remedies available to
him, her or it, at law or in equity, related to, on account of, in connection
with or in any way pertaining to the enforcement of: (i) any right to
indemnification, advancement of legal fees or directors and officers liability
insurance coverage existing under the constituent documents of the Company or
applicable state corporate, limited liability company and partnership statutes
or pursuant to any agreement, plan or arrangement; (ii) any rights to the
receipt of employee benefits which vested on or prior to the date of this
General Release; (iii) the right to receive severance and other benefits under
the Employment Agreement; (iv) the right to continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act; (v) any rights of Executive
under the Employment Agreement with respect to (A) the gross-up protections set
forth in Sections 2.4 and 7 and Exhibit D of the Employment Agreement, (B)
amounts due upon a Change in Control occurring after a termination of employment
that occurs in anticipation of a Change in Control as set forth in Section 5.4
of the Employment Agreement, (C) any claims for enforcement of the Company’s
obligations under Section 8 of the Employment Agreement and Exhibit C thereto,
(D) any reimbursement of attorneys and legal fees and other expenses in
accordance with Sections 5.7 and 11 of the Employment Agreement and (E) any
equity rights; or (vi) this General Release or any of its terms or conditions.
The Executive shall indemnify and hold the Company harmless from any claim by
any Executive Releaser that has been released hereunder.

 
 

--------------------------------------------------------------------------------

 
 
2.           (a)           The Company and each of its respective agents,
subsidiaries, parents, affiliates, related organizations, employees, officers,
directors, shareholders, attorneys, successors, and assigns in their capacities
as such (collectively, the “Employer Releasers”), does hereby release, waive,
and forever discharge Executive, Executive’s spouse, heirs, administrators,
children, representatives, executors, successors, assigns, and all other
individuals and entities claiming through Executive, if any (collectively, the
“Executive Releasees”) from, and does fully waive any obligations of Executive
Releasees to Employer Releasers for, any and all liability, actions, charges,
causes of action, demands, damages, or claims for relief, remuneration, sums of
money, accounts or expenses (including attorneys’ fees and costs other than
claims for such fees and costs that are not released pursuant to Section 2(b)
below) of any kind whatsoever, whether known or unknown or contingent or
absolute, which heretofore has been or which hereafter may be suffered or
sustained, directly or indirectly, by Executive Releasers in consequence of,
arising out of, or in any way relating to: (a) Executive’s employment with the
Company; (b) the termination of Executive’s employment with the Company; (c) the
Employment Agreement, except that Executive’s obligations shall remain under
Section 8 of the Employment Agreement and Exhibit C thereto; or (d) any events
occurring on or prior to the date of this General Release (collectively,
“Employer Claims”). The foregoing release, discharge and waiver includes, but is
not limited to, all waivable Employer Claims and any obligations, liabilities or
causes of action arising from such Employer Claims, under common law including,
but not limited to, wrongful or retaliatory discharge, breach of contract,
libel, slander, defamation or intentional infliction of emotional distress; and
further includes, but is not limited to, any claims and claims under any
federal, state or local statute, ordinance, or regulation.
 
(b)           Notwithstanding anything contained in Section 2(a) above to the
contrary, nothing contained in herein shall constitute a release by any Employer
Releaser of any of his, her or its rights or remedies available to him, her or
it, at law or in equity, related to, on account of, in connection with or in any
way pertaining to the enforcement of: (i) any claims for enforcement of Section
8 of the Employment Agreement and Exhibit C thereto; (ii) any claims involving
acts of fraud, theft or criminal conduct; and/or (iii) any claims or rights
which cannot be waived by law. The Company shall indemnify and hold Executive
harmless from any claim by any Employer Releaser that has been released
hereunder.
 
3.           Excluded from this General Release and waiver are any claims that
cannot be waived by applicable law, including but not limited to the right to
participate in an investigation conducted by certain government agencies.
Executive does, however, waive Executive’s right to, and will not accept, any
monetary payment should any government agency (such as the Equal Employment
Opportunity Commission or Department of Labor) pursue any claims on Executive’s
behalf. Executive represents and warrants that Executive has not filed any
complaint, charge, or lawsuit against the Employer Releasees with any government
agency, any court, or arbitrator.
 
 
 

--------------------------------------------------------------------------------

 

4.           Executive and the Company acknowledge that both Executive and the
Company are not entitled to, and will not receive, any payments or benefits of
any kind from the Employer Releasees or Executive Releasees, as the case may be,
other than as set forth in this Agreement or the exchange of releases hereunder,
and that no representations or promises to the contrary have been made to them.
Executive and the Company further acknowledge and agree that the consideration
received for this General Release exceeds any payment, benefit or other thing of
value that (i) the Company may owe Executive for his services or (ii) Executive
may owe the Company, as the case may be.
 
5.           Each party agrees that neither this General Release, nor the
furnishing of the consideration for this General Release, shall be deemed or
construed at any time to be an admission by any party of any improper or
unlawful conduct.
 
6.           Each party acknowledges and recites that he or it has:
 
(a)           executed this General Release knowingly and voluntarily;
 
(b)           had a reasonable opportunity to consider this General Release;
 
(c)           read and understands this General Release in its entirety;
 
(d)           been advised and directed orally and in writing (and this
subparagraph (d) constitutes such written direction) to seek legal counsel and
any other advice such party wishes with respect to the terms of this General
Release before executing it; and
 
(e)           relied solely on such party’s own judgment, belief and knowledge,
and such advice as such party may have received from such party’s legal counsel.
 
7.           Section 11 of the Employment Agreement, which survives the
expiration of the Employment Agreement, shall apply to any dispute with regard
to this release.
 
8.           Executive acknowledges and agrees that (a) his execution of this
General Release has not been forced by any employee or agent of the Company or
any of its affiliates, and Executive has had an opportunity to negotiate the
terms of this General Release and (b) he has been offered fifty-one (51)
calendar days after receipt of this General Release to consider its terms before
executing it. Executive shall have seven (7) calendar days from the date he
executes this General Release to revoke his or her waiver of any ADEA claims by
providing written notice of the revocation to the Company, as provided in
Section 9 of the Employment Agreement.
 
9.           Capitalized terms used but not defined in this General Release have
the meanings ascribed to such terms in the Employment Agreement.
 
10.         This General Release may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts shall
together constitute one and the same instrument. Signatures delivered by
facsimile or PDF shall be effective for all purposes.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this General Release as of
the day and year first above written.
 

 
NEUROLOGIX, INC.:
     
By:
       
Name:
     
Title:

 

 
By:
       
Name:
     
Title:

 

 
EXECUTIVE:
         
Name:  Andrew I. Koven

 
 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
CONFIDENTIALITY, INVENTION ASSIGNMENT,
NON-COMPETITION, NON-SOLICITATION, AND
NON-DISPARAGEMENT AGREEMENT
 
THIS CONFIDENTIALITY, INVENTION ASSIGNMENT, NON-COMPETITION, NON-SOLICITATION,
AND NON-DISPARAGEMENT AGREEMENT (“Agreement”) is made as of September 19, 2011
(the “Effective Date”) between Neurologix, Inc. (the “Company”), and Andrew I.
Koven (“Executive”).
 
In consideration of Executive’s employment with the Company, Executive and the
Company hereby agree as follows:
 
1.           General. The following covenants in Sections 4.2 – 4.3 of this
Agreement shall only apply if, and only if, the Company achieves an equity raise
of $40 million in capital from any source whatsoever during Executive’s
employment with the Company. All other covenants, obligations, rights, and
agreements herein shall apply as of the Effective Date and throughout the
periods provided herein notwithstanding any equity raise by the Company or
Executive.
 
2.           Nondisclosure and Non-use of Confidential Information. Executive
hereby agrees that he will not disclose or use at any time, either during his
employment with the Company or at any time thereafter, any Confidential
Information (as hereinafter defined) of which Executive is or becomes aware
prior to the termination of his employment with the Company, whether or not such
information is developed by him, except to the extent that such disclosure or
use is in Executive’s good faith performance of duties assigned to Executive by
the Company or has been expressly authorized by the Board; provided, however,
that this sentence shall not be deemed to prohibit Executive from complying with
any subpoena, order, judgment or decree of a court or governmental or regulatory
agency of competent jurisdiction (an “Order”); provided, further, however, that
(i) Executive agrees to provide the Company with prompt written notice of any
such Order prior to such compliance and to reasonably assist the Company, at the
Company’s expense, in asserting any legal challenges to or appeals of such Order
that the Company in its sole discretion pursues, and (ii) in complying with any
such Order, Executive shall use his reasonable efforts to limit his disclosure
only to the Confidential Information that is expressly required to be disclosed
by such Order. Executive will use reasonable efforts to keep Confidential
Information that is in his possession confidential. Executive shall deliver to
the Company at the termination of his employment, or at any time the Company may
request, all memoranda, notes, plans, records, reports, electronic information,
files and software and other documents, data and material (and copies thereof)
relating to the Confidential Information which Executive may then possess or
have under his control. Executive may retain Executive’s rolodex and similar
address books provided that such items only include contact information.
 
 
 

--------------------------------------------------------------------------------

 

As used in this Agreement, the term “Confidential Information” means information
that is not generally known to the public (including the existence and content
of this Agreement) and that is used, developed or obtained by the Company or any
of its affiliates in connection with its business, including, but not limited
to, information, observations, data and materials obtained by Executive while
employed by the Company, any of its affiliates or any predecessors thereof
(including those obtained prior to the date of this Agreement) concerning (i)
the business or affairs of the Company or any of its affiliates (or such
predecessors), (ii) products or services, (iii) fees, costs and pricing
structures, (iv) designs, (v) analyses, (vi) drawings, photographs and reports,
(vii) computer software and hardware, including operating systems, applications
and program listings, (viii) flow charts, manuals and documentation, (ix)
databases and data, (x) accounting and business methods, (xi) inventions,
devices, new developments, methods and processes, whether patentable or
unpatentable and whether or not reduced to practice, (xii) customers and clients
and customer or client lists, (xiii) other copyrightable works, (xiv) all
production methods, processes, technology and trade secrets, and (xv) all
similar and related information in any form whatsoever. Confidential Information
will not apply to information that (A) was known to the public prior to its
disclosure to Executive or (B) that becomes generally known to the public
subsequent to disclosure to Executive through no wrongful act of Executive or
any representative of Executive.
 
3.           Property; Inventions and Patents. Executive agrees that all
inventions, innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos, products, equipment and all similar or related
information and materials (whether patentable or unpatentable) (collectively,
“Inventions”) which relate to the Company’s or any of its affiliates’ actual or
anticipated business, research and development or existing or future products or
services and which are conceived, developed or made by Executive (whether or not
during usual business hours and whether or not alone or in conjunction with any
other person) while employed (and for the Restricted Period if and to the extent
such Inventions result from any work performed for the Company, any use of the
Company’s premises or property or any use of the Company’s Confidential
Information) by the Company (including those conceived, developed or made prior
to the date of this Agreement) together with all patent applications, letters
patent, trademark, tradename and service mark applications or registrations,
copyrights and reissues thereof that may be granted for or upon any of the
foregoing (collectively referred to herein as, the “Work Product”), belong in
all instances to the Company or such affiliate, provided, however, Inventions
shall not include any products or services arising out of and solely related to
Executive’s outside board of directors activities. Executive will promptly
disclose such Work Product to the Board and perform all actions reasonably
requested by the Board (whether during or after Executive’s employment with the
Company) to establish and confirm the Company’s ownership of such Work Product
(including, without limitation, the execution and delivery of assignments,
consents, powers of attorney and other instruments) and to provide reasonable
assistance to the Company or any of its affiliates (whether during or after
Executive’s employment with the Company) in connection with the prosecution of
any applications for patents, trademarks, trade names, service marks or reissues
thereof or in the prosecution or defense of interferences relating to any Work
Product. Executive recognizes and agrees that the Work Product, to the extent
copyrightable, constitutes works for hire under the copyright laws of the United
States and that to the extent Work Product constitutes works for hire, the Work
Product is the exclusive property of the Company, and all right, title and
interest in the Work Product vests in the Company. To the extent Work Product is
not works for hire, the Work Product, and all of Executive’s right, title and
interest in Work Product, including without limitation every priority right, is
hereby assigned to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Executive shall assist and cooperate, at the Company’s reasonable expense, with
the Company and its affiliates in obtaining for the Company and its affiliates
the grant of letters patent, copyrights and any other intellectual property
rights relating to the Work Product in the United States and/or such other
countries as the Company and its affiliates may designate. With respect to Work
Product, Executive shall, during Executive’s employment with the Company and at
any time thereafter, execute all applications, statements, instruments of
transfer, assignment, conveyance or confirmation, or other documents, furnish
all such information to the Company and its affiliates and take all such other
appropriate lawful actions as the Company or its affiliates requests. In the
event that Executive does not promptly sign such applications, statements,
instruments of transfer, assignment, conveyance or confirmation, or other
documents, Executive hereby appoints the Company’s Chief Financial Officer with
limited power of attorney to sign them. This power of attorney is a right
coupled with an interest and is irrevocable.
 
4.             Non-Competition and Non-Solicitation.
 
  4.1           Restricted Period. During Executive’s employment and the
one-year period following the termination of Executive’s employment with the
Company for any reason whatsoever, (the “Restricted Period”), Executive shall be
subject to Non-Competition and Non-Solicitation covenants in as strict
accordance with the terms and conditions of Sections 4.2 – 4.3 herein. All other
covenants, obligations, rights, and agreements in this Agreement apply during
Executive’s employment with the Company or at any time thereafter.
 
  4.2           Non-Competition. Subject to Section 1 of this Agreement, during
the Restricted Period, Executive shall not, anywhere in the United States,
directly or indirectly, provide any services, with or without pay, own, manage,
operate, join, control, advise, consult with, invest in, participate in, or be
connected as a stockholder, partner, or otherwise, with any business,
individual, partnership, firm, corporation or other entity, that is actively
developing, designing, licensing, merchandising, manufacturing, or causing the
manufacture of medical or pharmaceutical products or treatments in the field of
gene therapy for Parkinson’s disease, Epilepsy, Depression, Huntington’s
disease, or any other disease for which the Company materially works on gene
therapy products or treatments during Executive’s employment with the Company
and which is likely to be approved for marketing to consumers within two (2)
years following the termination of Executive’s employment (“Gene Therapy
Business”). Notwithstanding the foregoing, the provisions of this Section 4.2
shall not be violated by (i) Executive commencing employment with, or providing
services to, a subsidiary, division or unit of any entity that engages in the
Gene Therapy Business (or owning any compensatory equity therein) so long as
Executive does not materially provide services to such competing subsidiary,
division or unit or (ii) Executive being a passive owner of not more than five
percent (5%) of the equity securities of a publicly traded corporation engaged
in the Gene Therapy Business so long as Executive has no active participation in
the business of such corporation.
 
 
 

--------------------------------------------------------------------------------

 

  4.3           Non-Solicitation. Subject to Section 1 of this Agreement, during
the Restricted Period, Executive shall not, except in the good faith performance
of his duties during his employment with the Company, for himself or on behalf
of any other person or entity, or by action in concert with any other person or
entity, directly or indirectly, (i) solicit, induce, or encourage any person who
is an employee of the Company to terminate his or her employment or other
contractual relationship with the Company, (ii) hire any person who is an
employee of the Company or who was such an employee at any time during the
six-month period preceding such hiring, (iii) solicit, encourage, or induce any
person or entity known by Executive to have a relationship with the Company to
discontinue, terminate, or cancel any such relationship or refrain from entering
into any new relationship or extending any existing relationship with the
Company, or (iv) attempt to do any of the foregoing. Notwithstanding the
foregoing, the terms of this Section 4.3 shall not apply to (A) general
advertising or solicitation not specifically targeted at Company or its
affiliates or related persons or entities, (B) Executive serving as a reference,
upon request, for any employee of the Company, consistent with Company policy,
(C) actions taken by any person or entity with which Executive is associated if
Executive is not personally involved in any manner in the matter and has not
identified such Company related person or entity for soliciting or hiring or (D)
Executive’s personal assistant or to Adrian Adams.
 
5.            Non-Disparagement. During Executive’s employment with the Company
and for two years thereafter, Executive and the Company agree not to make any
statement that criticizes, ridicules, disparages, or is otherwise derogatory of
the other; provided, however, that nothing in this Section 5 shall restrict
either party from making truthful statements (i) when required by law, subpoena,
court order or the like; (ii) when requested by a governmental, regulatory, or
similar body or entity; (iii) in confidence to a professional advisor for the
purpose of securing professional advice; (iv) in the course of performing his
duties during Executive’s employment with the Company; (v) from rebutting any
statement made or written about them; or (vi) from making normal competitive
statements about the Company’s business or products.
 
6.            Other Acknowledgments. Executive and the Company acknowledge and
agree that these provisions are reasonable and that, in the event of a violation
thereof, the Company’s or Executive’s damages would be difficult to ascertain
and the legal remedy for such damages available to the Company or Executive
would be inadequate. Accordingly, subject to Section 1 of this Agreement, (i)
Executive expressly acknowledges and agrees that, in the event of any breach of
these Section 2 through Section 5 by Executive, in addition to all other
remedies available to the Company at law or in equity, the Company shall be
entitled to specific enforcement of these Section 2 through Section 5 through
injunctive or other equitable relief in a court with appropriate jurisdiction,
without the need to post any bond or other security and (ii) the Company
expressly acknowledges and agrees that, in the event of any breach of Section 5
by the Company, in addition to all other remedies available to Executive at law
or in equity, Executive shall be entitled to specific enforcement of Section 5
through injunctive or other equitable relief in a court with appropriate
jurisdiction, without the need to post any bond or other security.
 
7.            Disclosure of this Agreement. Executive hereby authorizes the
Company to notify others, including but not limited to customers of the Company
and any of Executive’s future employers, of the terms of this Agreement and
Executive’s responsibilities under this Agreement. The Company authorizes
Executive to notify Executive’s potential future employers of the terms of this
Agreement and Executive’s responsibilities thereunder, and Executive shall
notify actual future employers during the Restricted Period of Executive’s
responsibilities under this Agreement to the extent such responsibilities are
still in effect as of such future employment.
 
 
 

--------------------------------------------------------------------------------

 

8.            No Rights Granted. Executive understands that nothing in this
Agreement shall be deemed to constitute, by implication or otherwise, the grant
by the Company to the employee of any license or other right under any patent,
patent application or other intellectual property right or interest belonging to
the Company.
 
9.            Severability.
 
(a)           It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction or arbitrator to be invalid,
prohibited, or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
(b)           It is not a defense to the enforcement of any provision of this
Agreement that the Company or Executive has breached or failed to perform any
obligation or covenant hereunder or under any other agreement or understanding
between Executive and the Company.
 
10.           Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of New York, without
giving effect to any choice of law rules or other conflicting provision or rule
that would cause the laws of any jurisdiction other than New York to be applied.
In furtherance of the foregoing, the internal law of New York will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.
 
11.           Supersedes Other Agreements. This Agreement contains the entire
agreement of the parties and supersedes all prior or contemporaneous
negotiations, correspondence, understandings and agreements between the parties,
regarding the subject matter of this Agreement.
 
12.           Amendments. This Agreement may not be modified or amended or
terminated except by an instrument in writing, signed by Executive and a
duly-authorized officer of the Company (other than Executive). By an instrument
in writing similarly executed (and not by any other means), either party may
waive compliance by the other party with any provision of this Agreement that
such other party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure. No failure to exercise and no delay
in exercising any right, remedy, or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, or power provided herein or by law or in equity. To be
effective, any written waiver must specifically refer to the condition(s) or
provision(s) of this Agreement being waived.
 
 
 

--------------------------------------------------------------------------------

 
 
13.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument. Signatures
delivered by facsimile or PDF shall be effective for all purposes.
 
14.           ACKNOWLEDGMENTS. EXECUTIVE AND THE COMPANY ACKNOWLEDGE THAT (i)
EXECUTIVE AND THE COMPANY HAVE READ AND FULLY UNDERSTAND THIS AGREEMENT; (ii)
EXECUTIVE HAS BEEN GIVEN THE OPPORTUNITY TO ASK QUESTIONS; (iii) EXECUTIVE HAS
RECEIVED A COPY OF THIS AGREEMENT, THE ORIGINAL OF WHICH WILL BE RETAINED IN
EXECUTIVE’S PERSONNEL FILE; AND (iv) EXECUTIVE’S AND THE COMPANY’S OBLIGATIONS
UNDER THIS AGREEMENT SURVIVE THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH
NEUROLOGIX FOR ANY REASON.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of September 19,
2011.
 
[Signature Page to Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
NEUROLOGIX, INC.
One Bridge Plaza
Fort Lee, NJ 07024
 
By:
       
Name:
Marc Panoff
   
Title:
Chief Financial Officer, Treasurer and Secretary

 
By:
       
Name:
Christine Sapan
   
Title:
Executive Vice President, Chief Development Officer

 
EXECUTIVE:
           
ANDREW I. KOVEN
               
(Signature Here)
       
Address:
               

 
 
 

--------------------------------------------------------------------------------

 

Exhibit D
 
PARACHUTE TAX INDEMNITY PROVISIONS
 
This Exhibit D sets forth the terms and provisions applicable to the Executive
pursuant to the provisions of Section 7.6 of the Agreement. This Exhibit D shall
be subject in all respects to the terms and conditions of the Agreement.
Capitalized terms used without definition in this Exhibit D shall have the
meanings set forth in the Agreement.
 
(A)          In the event that Executive shall become entitled to payments
and/or benefits provided by this Agreement or any other amounts in the “nature
of compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, or any arrangement or agreement
with any person whose actions result in a change of ownership or effective
control or a change in the ownership of a substantial portion of the assets of
the corporation covered by Code Section 280G(b)(2) (a “280G Change of Control”),
or any person affiliated with the Company or such person) as a result of a 280G
Change of Control (collectively the “Company Payments”), and such Company
Payments will be subject to the tax (the “Excise Tax”) imposed by Code Section
4999 (and any similar tax that may hereafter be imposed by any taxing
authority), the Company shall pay to Executive at the time specified below (i)
an additional amount (the “Gross-Up Payment”) such that the net amount retained
by Executive, after deduction of any Excise Tax on the Company Payments and any
U.S. federal, state, and for local income or payroll tax upon the Gross-up
Payment provided for by this paragraph, but before deduction for any U.S.
federal, state, and local income or payroll tax on the Company Payments, shall
be equal to the Company Payments and (ii) an amount equal to the product of any
deductions disallowed for federal, state or local income tax purposes because of
the inclusion of the Gross-Up Payment in Executive’s adjusted gross income
multiplied by Executive’s actual marginal rate of federal, state or local income
taxation, respectively, for the calendar year in which the Gross-Up Payment is
to be made.
 
(B)           In the event that the Internal Revenue Service or court ultimately
makes a determination that the excess parachute payments plus the base amount is
an amount other than as determined initially, an appropriate adjustment shall be
made with regard to the Gross-Up Payment as applicable to reflect the final
determination.
 
 
 

--------------------------------------------------------------------------------

 

(C)           For purposes of determining whether any of the Company Payments
and Gross-Up Payments (collectively the “Total Payments”) will be subject to the
Excise Tax and the amount of such Excise Tax, (i) the Total Payments shall be
treated as “parachute payments” within the meaning of Code Section 280G(b)(2),
and all “parachute payments” in excess of the “base amount” (as defined under
Code Section 280G(b)(3)) shall be treated as subject to the Excise Tax, unless
and except to the extent that, in the opinion of the Company’s independent
certified public accountants appointed prior to any change in ownership (as
defined under Code Section 280G(b)(2)) or tax counsel selected by such
accountants or the Company (the “Accountants”) such Total Payments (in whole or
in part) either do not constitute “parachute payments,” including giving effect
to the recalculation of stock options in accordance with Treasury Regulation
Section 1.280G-1, Q&A 33, represent reasonable compensation for services
actually rendered within the meaning of Code Section 280G(b)(4) in excess of the
“base amount” or are otherwise not subject to the Excise Tax, and (ii) the value
of any non-cash benefits or any deferred payment or benefit shall be determined
by the Accountants in accordance with the principles of Code Section 280G. To
the extent permitted under Revenue Procedure 2003-68, the value determination
shall be recalculated to the extent it would be beneficial to Executive. In the
event that the Accountants are serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, Executive may
appoint with the approval of the Company, which approval shall not be
unreasonable or unreasonably delayed, another nationally recognized accounting
firm to make the determinations hereunder (which accounting firm shall then be
referred to as the “Accountants” hereunder). All determinations hereunder shall
be made by the Accountants which shall provide detailed supporting calculations
both to the Company and Executive at such time as it is requested by the Company
or Executive supported by such opinions or other confirmations as will let the
Company and the Executive rely therein for purposes of filing their tax returns.
The determination of the Accountants shall be final and binding upon the Company
and Executive.
 
(D)          For purposes of determining the amount of the Gross-Up Payment,
Executive’s actual U.S. federal income tax rate in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at
Executive’s actual rate of taxation in the state and locality of Executive’s
residence for the calendar year in which the Company Payment is to be made, net
of the maximum reduction in U.S. federal income taxes which could be obtained
from deduction of such state and local taxes if paid in such year, shall be
used. In the event that the Excise Tax is subsequently determined by the
Accountants to be less than the amount taken into account hereunder at the time
the Gross-Up Payment is made, Executive shall repay to the Company, at the time
that the amount of such reduction in Excise Tax is finally determined, the
portion of the prior Gross-Up Payment attributable to such reduction (plus the
portion of the Gross-Up Payment attributable to the Excise Tax and U.S. federal,
state and local income tax imposed on the portion of the Gross-up Payment being
repaid by Executive if such repayment results in a reduction in Excise Tax or a
U.S. federal, state and local income tax deduction), plus interest on the amount
of such repayment at the rate provided in Code Section 1274(b)(2)(B).
Notwithstanding the foregoing, in the event any portion of the Gross-Up Payment
to be refunded to the Company has been paid to any U.S. federal, state and local
tax authority, repayment thereof (and related amounts) shall not be required
until actual refund or credit of such portion has been made to Executive, and
interest payable to the Company shall not exceed the interest received or
credited to Executive by such tax authority for the period it held such portion.
Executive and the Company shall mutually agree upon the course of action to be
pursued (and the method of allocating the expense thereof) if Executive’s claim
for refund or credit is denied.
 
(E)           In the event that the Excise Tax is later determined by the
Accountant or the Internal Revenue Service to exceed the amount taken into
account hereunder at the time the Gross-Up Payment is made (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional Gross-Up Payment
in respect of such excess (plus any interest or penalties payable with respect
to such excess) at the time that the amount of such excess is finally
determined.
 
 
 

--------------------------------------------------------------------------------

 

(F)           The Gross-up Payment or portion thereof provided for above shall
be paid not later than the sixtieth (60) day following a 280G Change of Control
which subjects Executive to the Excise Tax; provided, however, that if the
amount of such Gross-up Payment or portion thereof cannot be finally determined
on or before such day, the Company shall pay to Executive on such day an
estimate, as determined in good faith by the Accountant, of the minimum amount
of such payments and shall pay the remainder of such payments, as soon as the
amount thereof can reasonably be determined, but in no event later than the
ninetieth (90th) day after the occurrence of the event subjecting Executive to
the Excise Tax. Notwithstanding any other provision of this Agreement, all
Gross-Up Payments under this Exhibit D shall be paid pursuant to Section 7.2 of
the Agreement. In the event that the amount of the estimated payments exceeds
the amount subsequently determined to have been due, subject to Paragraph (G)
below, such excess shall constitute a loan by the Company to Executive, payable
on the fifth (5th) day after demand by the Company (together with interest at
the rate provided in Code Section 1274(b)(2)(B)).
 
(G)          In the event of any controversy with the Internal Revenue Service
(or other taxing authority) with regard to the Excise Tax, Executive shall
permit the Company to control issues related to the Excise Tax (at its expense),
but Executive shall control any other issues unrelated to the Excise Tax. In the
event that the issues are interrelated, Executive and the Company shall in good
faith cooperate. In the event of any conference with any taxing authority as to
the Excise Tax or associated income taxes, Executive shall permit the
representative of the Company to accompany Executive, and Executive and his
representative shall cooperate with the Company and its representative.
 
(H)         The Company shall be responsible for all charges of the Accountant.
 
(I)           The Company and Executive shall promptly deliver to each other
copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this provision.
 
(J)           Nothing in this Exhibit D is intended to violate the
Sarbanes-Oxley Act and to the extent that any advance or repayment obligation
hereunder would do so, such obligation shall be modified so as to make the
advance a nonrefundable payment to Executive and the repayment obligation null
and void.
 
 
 

--------------------------------------------------------------------------------

 
